DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 12/18/2020 have been entered and carefully considered with respect to claims 1 – 14, except for cancelled claim 12, which are pending in this application. Claims 1, 4 – 7, 9, 11, 13 and 14 have been amended. No claims were cancelled. No new matter was added according to Applicant’s statement.

Response to Arguments
Objection to Drawings
3.	Examiner acknowledges Applicant’s remarks in regard to the amendments made to the Drawings, Fig. 6 and to the Specification, Pars. 126 and 128, as indicated on page 10.
 
Claim Rejections - 35 USC § 101
4.	Claim 14 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 4 was amended to correct the deficiency. Therefore, the rejection is withdrawn.

Rejection of Claims under 35 USC § 103
5.	Applicants’ arguments with respect to the pending claims have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 10 – 16:
	Applicant states that it is deemed that Curlander does not describe or suggest the 
	The third reference, Tanaka, relates to a graphical user interface (GUI) which displays a map showing a camera icon indicative of the position and states of the camera on the map image. Tanaka, like Curlander and Schwager, is silent as to computing a zoom factor of a z-camera having zoom capability but no pan and tilt capability. It is therefore deemed that Tanaka does not remedy the deficiencies of the combination of Curlander and Schwager with respect to describing or suggesting the features of amended claim 1.
Appl. No. 16/561,926Amdt. dated December 18, 2020Reply to Office Action of September 21, 2020Accordingly, amended claim 1 is deemed to be patentable over the combination of Curlander, Schwager, and Tanaka. Independent claims 13 and 14 recite features similar to claim 1 and are therefore also deemed to be patentable over the applied prior art for reasons discussed above with respect to claim 1. The dependent claims distinguish the invention over the applied prior art for reasons discussed above in regard to their corresponding independent claims as well as on their own merits.
In light of the foregoing, the Applicant respectfully submits that the claimed subject matter is novel and non-obvious over the cited references. 
  Response to Applicant’s arguments
Examiner however disagrees. Review and further search has been performed in light of Applicant’s arguments and the amendments made to the claims.
In the prior art, a new reference by McLeod et al. (US 2011/0181716 A1) contain teachings that read on the features added by Applicant to amended Claim 1 and other amended claims. Some other features added by amendment do not amount to modifications that are significant to the subject matter allowable. Expressions of the kind are, inter alia, “central axis,” “said at least one z-camera,” “perpendicular distance.”
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curlander et al. (US 9565400 B1), hereinafter “Curlander,” in view of Schwager et al. (US 20170085771 A1), hereinafter “Schwager,” Tanaka et al. (US 6,888,565), hereinafter ”Tanaka,” and further view of McLeod et al. (US 2011/0181716 A1), hereinafter ”McLeod.”  

	In regard to claim 1, Curlander discloses: a method of controlling one or more z-cameras from a set of cameras (See Curlander, Abstract: plurality of imaging devices representing components of one system for automatically selecting imaging devices for video analytics; Col. 4, lines 10 - 23: imaging device may include one or more motorized features for adjusting a position of the imaging device, or for adjusting either the focal length (e.g., zooming the imaging device (i.e., z-camera)) to obtain image streams capturing an object of interest (See Curlander, Abstract: imaging device for capturing images of an object or an area of interest; Figs. 3 – 4 and Col. 7: imaging devices adapted to transmit information or data suggests image streams of captured of objects of interest) the method comprising: 
receiving position data and object data corresponding to the object of interest, (Curlander, Fig. 3, box 330 and Col. 13, lines 33 – 52: positions of objects or areas of interest, may be expressed according to some coordinate system, and may be defined with regard to a single coordinate point, or with regard to coordinates of one or more two-dimensional line segments or geometric sections, or three-dimensional volumes defined by such segments or sections) the position data related or relatable to a position of the object of interest (Curlander, Col. 6, lines 35 – 65: position data related or relatable to position of the object of interest; See also disclosure in Claim 1) and object data includes or is relatable to dimension information on the object of interest; (See again Curlander, Col. 13, lines 33 – 52 as cited above; - volumes suggest data relatable to dimension information on object of interest)
 	determining from at least position data of the one or more z-cameras, (Curlander, Fig. 3, box 310 and Col. 12, lines 36 – 60: position data for z-cameras) the position data of the object of interest, (Curlander, Fig. 3, box 330 and Col. 13, lines 21 – 52: position data of object) the object data of the object of interest (See Curlander, Fig. 3, box 350) and a fixed orientation of each of the one or more z-cameras, (Curlander, Fig. 3, box 350 and Col. 13, lines 33 – 52: position data of object)  a subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; (See Curlander, Fig. 3, box 360 and Col. 13, lines 41 – 52: selection of cameras to make up a set of cameras having coverage comprising object of interest, i.e., imaging devices having most effective view of object based on fields of view and projection transformation) 
	for each z-camera of the subset of the one or more z-cameras, computing a perpendicular distance of the object of interest with respect to the center of the field of view of the z-camera; (See Curlander, Cols. 5 & 6, lines 62 – 67 & lines 1 – 5: one conical or pyramidal section corresponding to a field of view of an imaging device may be centered about an axis of orientation of the imaging device and... the position and orientation of the imaging devices, and the positions of the objects or areas of interest, may be expressed according to any coordinate system…; - the distance is related to the position) 
 	Curlander does not teach in specific terms the following limitations:
	one or more z-cameras which have adjustable zoom but which do not have adjustable pan and tilt,
for at least one z-camera of the subset of the one or more z-cameras, computing a zoom factor calculated by determining a narrowest field of view angle of said at least one z-camera that encompasses the object of interest as determined from at least the position data, the dimension information, and the computed perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera; andpage 3 of 16Appl. No. 16/561,926Amdt. dated December 18, 2020 Reply to Office Action of September 21, 2020generating transmission commands for the subset of the one or more z-cameras based on the computed zoom factor.
	However, Schwager suggests: for at least one z-camera of the subset of the one or more z-cameras, computing a zoom factor (See Schwager, Fig. 7: optical system 2d comprising a zoom unit 25 for changing focal length (i.e. the zoom factor) of said optical system 2d; See also Par. 0082: If the distance and the size (or dimensions) of the main target in the scene is known, the focal length or zoom factor can be adjusted to have the object of interest in optimal size on the image) 
 	generating transmission commands for the subset of the one or more z-cameras based on the computed zoom factor. (See Schwager, Pars. 0082 - 0083: control unit 4 configured to control the zoom unit 25 based on distance information and/or dimension information; control unit 4 controls zoom unit 25 to set the camera optics 22 to the zoom setting; - (which is done by generating commands)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Curlander and Schwager before him/her, to combine the features of both references in order to implement a method of controlling one or more z-cameras from a set of cameras to obtain image streams capturing an object of interest (See Curlander, Abstract and Col. 4, lines 10 – 23; See Schwager, Pars. 0082 – 0083 and Fig. 7) 
	The combination of Curlander and Schwager is not specific about the features: computing a zoom factor calculated by determining a narrowest field of view angle of the z-camera that encompasses the object of interest as determined from the computed relative position of the object of interest.
	However, Tanaka teaches zoom factor calculated by determining a narrowest field of view angle of said at least one z-camera that encompasses the object of interest as determined from at least the position data, the dimension information, (SeeTanaka, Col. 5, lines 44 - 53 and 61 - 66) and the computed perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera; (SeeTanaka, Col. 5, lines 31 – 40, lines  43 - 53 and 61 - 66)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Curlander, Schwager and Tanaka before him/her, to combine the features of those references in order to implement a method of controlling one or more z-cameras from a set of cameras to obtain image streams capturing an object of interest by computing a zoom factor calculated by determining a narrowest field of view angle of the z-camera that encompasses the object of interest as determined from the computed relative position of the object of interest. (See Curlander, Abstract and Col. 4, lines 10 – 23; See Schwager, Pars. 0082 – 0083 and Fig. 7; See also Tanaka, Col. 5, lines 31 – 40, lines  43 - 53 and 61 - 66) 
	Moreover, McLeod’s teachings suggest the following limitations:
	one or more z-cameras which have adjustable zoom but which do not have adjustable pan and tilt, the z-cameras having fixed pan and fixed tilt (See McLeod, Fig. 1 and Par. 0032: enhancement system 100 shown in FIG. 1 include an overview camera 120 and a pan-tilt-zoom (PTZ) camera 125. It should be noted that while only a single overview camera 120 is shown in FIG. 1, the overview camera 120 may in fact be one or more overview cameras; PTZ camera 125 has a zoom lens that can zoom in on a specific area in the surveillance area 130. In addition, the PTZ camera 125 allows both pan and tilt enabling the PTZ camera 125 to be trained on any portion of the surveillance area 130; See further Pars. 0032, 0036, 0054, 0061 and disclosure in Claim 17)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Curlander, Schwager, Tanaka and McLeod, before him/her, to combine the features of those references in order to implement a method of controlling one or more z-cameras from a set of cameras to obtain image streams capturing an object of interest by computing a zoom factor calculated by determining a narrowest field of view angle of the z-camera that encompasses the object of interest as determined from the computed relative position of the object of interest. Adding McLeod, enables the method to control one or more z-cameras which have adjustable zoom but which do not have adjustable pan and tilt. 

	In regard to claim 2, the claim discloses: the method as defined in claim 1, wherein the object data includes dimension information that defines the dimensions of the object of interest. (See again Curlander, Col. 13, lines 33 – 52 as cited above; - (volumes suggest data relatable to dimension information on object of interest); See also Schwager, Pars. 0082 - 0083: control unit 4 configured to control the zoom unit 25 based on distance information and/or dimension information; See further Tanaka, Col. 5, lines 44 - 53 and 61 – 66 as cited above in analyzing Claim 1) 
 
	In regard to claim 3, the claim discloses: the method as defined in claim 1, wherein the object data is relatable to dimension information, the object data comprising object type information that is associated to pre- defined dimension information for the object type. (Tanaka, Col. 5 lines 31 – 58: area data object defining the topographical area of interest comprising dimension parameters defining at least two dimensions of the topographical area of interest; See also Curlander, Col. 13, lines 33 – 52 as cited above for claims 1 and 2; See further Schwager, Fig. 7 and Pars. 0044, 0062, 0075 and 0082: information on size or dimension of target (i.e., object))
 
	In regard to claim 4, the claim discloses: the method as defined in claim 1, wherein the orientation of the each of the one or more z-cameras comprises a pan and a tilt of the z-camera. (See Curlander, Col. 4, lines 24 – 52: reorienting the axis or direction of the cameras, i.e., by panning or tilting such cameras (PTZ or ePTZ cameras)) 
 
	In regard to claim 5, the claim discloses: the method as defined in claim 1, wherein the narrowest field of view angle of said at least one z-camera is determined from at least the position data, the dimension information, the computed perpendicular distance of the object of interest (SeeTanaka, Col. 5, lines 44 - 53 and 61 - 66) and the computed relative position of the object of interest with respect to the central axis of the field of view of said at least one z-camera and the height of said at least one z-camera from the ground; (SeeTanaka, Col. 5, lines 31 – 40, lines  43 - 53 and 61 – 66; (i.e., Tanaka teaches zoom factor calculated by determining a narrowest field of view angle of the z-camera that encompasses the object of interest as determined from at least the position data, the dimension information) and the height of the camera from the ground. (See Curlander, Cols. 2 & 3, lines 49 – 67 & lines 1 – 34: z.sub.A indicates height of the camera from the ground) 

	In regard to claim 6, the claim discloses: the method as defined in claim 1, wherein object margin information is provided that defines object margins for the object of interest, (Tanaka discloses, in Fig. 1 - 8, in addition to the limitations of the method of Claim 1, wherein the calculating the zoom factor and the narrowest field of view angle comprises computing a first outer edge (equivalent to margin)  of the field of view of the camera of the one or more target cameras that intersects with the two-dimensional area of interest at the broadest angle defined from the central axis of the field of view of the camera of the one or more target cameras (See Col. 5, lines 43 – 53)) and wherein the narrowest field of view of said at least one z-camera is determined from at least the position data the dimension information, the computed  perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera (SeeTanaka, Col. 5, lines 31 – 40, lines  43 - 53 and 61 – 66) and the object margin information, wherein the narrowest field of view angle is a field of view angle that enables said at least one z-camera to capture the object of interest and the object margins. (Col. 5, lines 43 - 53 and 61 – 66: computing a position of a second outer edge of the field of view object that contacts the two-dimensional area of interest based on the dimension information of the two-dimensional area of interest and the position parameters of the two-dimensional area of interest (margin); determining narrowest field of view angle from the position of the first outer edge and the position of the second outer edge)  

In regard to claim 7, the claim discloses: the method as defined in claim 1, wherein the subset of the one or more z- cameras having a zone of potential coverage comprising the object of interest is determined from at least the position data of the one or more z-cameras, (Curlander, Fig. 3, box 310 and Col. 12, lines 36 – 60: position data for z-cameras; determining from at least position data of the one or more z-cameras) the position data of the object of interest, the object data of the object of interest, (Curlander, Col. 6, lines 35 – 65: position data related or relatable to position of the object of interest; See also disclosure in Claim 1; - (i.e., position data related or relatable to a position of the object of interest); See again Curlander, Fig. 3, box 350 and Col. 13, lines 33 – 52: position data of object)  a subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; See Curlander, Fig. 3, box 360 and Col. 13, lines 41 – 52: selection of cameras to make up a set of cameras having coverage comprising object of interest, i.e., imaging devices having most effective view of object based on fields of view and projection transformation) the orientation of each of the one or more z-cameras (See Curlander, Fig. 3, box 360 and Col. 13, lines 41 – 52: selection of cameras to make up a set of cameras having coverage comprising object of interest, i.e., imaging devices having most effective view of object based on fields of view and projection transformation)) and a maximum distance at which a camera can view an object. distance at which a the one or more z-cameras can view an object (See Tanaka in Fig. 1 - 8, and Col. 5 lines 43 – 53; - (i.e., Tanaka discloses calculating zoom factor of target camera as computed from a maximum distance of the target camera and a maximum field of view angle of the target camera; (i.e., maximum distance of the each of the one or more z-cameras)) 
 
	In regard to claim 8, the claim discloses: the method as defined in claim 1, wherein the position data comprises GPS coordinates. (See Schwager, Par. 0064: camera might identify its own movement by interpretation of secondary information like satellite positioning (GPS) information) 

	In regard to claim 9, the claim discloses: the method as defined in claim 1, further comprising verifying based on the position data of the one or more z-cameras, that each f the one or more z-cameras is positioned within (See Curlander, Fig. 3, box 310 and Col. 12, lines 36 – 60: position data for z-cameras; subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; See further Curlander, Fig. 3, box 360 and Col. 13, lines 41 – 52: selection of cameras to make up a set of cameras having coverage comprising object of interest, i.e., imaging devices having most effective view of object based on fields of view and projection transformation; Col. 5, lines 61 - 65; selected camera controlled to view area of interest and determining a subset of target cameras from the set of cameras having a zone of potential coverage comprising the topographical area of interest)

	In regard to claim 10, the claim discloses: the method as defined in claim 1, wherein the determining a subset of the one or more z-cameras having a zone of potential coverage (See Curlander, Fig. 3, box 360 and Col. 13, lines 41 – 52: selection of cameras to make up a set of cameras having coverage comprising object of interest, i.e., imaging devices having most effective view of object based on fields of view and projection transformation) comprises retrieving from memory, (Curlander, Cols. 11 & 12, lines 7 – 20, 62 – 67 and 1 – 12: computer executable instructions, programs, software and the like loaded into memory of one or more computers) for each of the one or more z-cameras, the maximum field of view and the maximum distance of the each of the one or more z-cameras. (Tanaka, in Fig. 1 - 8, and Col. 5 lines 43 – 53; - (i.e., Tanaka discloses calculating zoom factor of target camera as computed from a maximum distance of the target camera and a maximum field of view angle of the target camera))  

	In regard to claim 11, the claim discloses: the method as defined in claim 1, wherein the narrowest field of view angle is determined from at least[[ the]] a distance of said at least one z-camera of the subset of the one or more z-cameras to the object of interest based on the object data, (See Schwager, Abstract: information including one or more of a distance information indicating the distance of targets (i.e., object of interest) with respect to the camera,; See also Par. 0044; See further Curlander, Col. 6, lines 54 - 65) the maximum field of view angle of said at least one z-camera of the subset of the one or more z-cameras (See Schwager, Par. 00445: maximally possible optical field of view 20; Pars. 0068, 0107 and 0119) and the perpendicular distance of the central axis of the field of view of said at least one z-camera. (See Curlander, Cols. 5 & 6, lines 62 – 67 & lines 1 – 5: one conical or pyramidal section corresponding to a field of view of an imaging device may be centered about an axis of orientation of the imaging device and... the position and orientation of the imaging devices, and the positions of the objects or areas of interest, may be expressed according to any coordinate system… (i.e., for each z-camera of the subset of the one or more z-cameras, computing the relative position of the object of interest with respect to the center of the field of view of the z-camera) 
 
	In regard to claim 13, the claim discloses: a system for controlling one or more z-cameras which have adjustable zoom but which do not have adjustable pan and tilt, from a set of cameras, to obtain image streams capturing an object of interest, the system comprising: memory to store data and instructions; a processor in communication with the memory; and a computer-readable camera zoom controlling application accessible via the memory and the processor, wherein the camera zoom controlling application is operable to: receive position data and object data corresponding to the object of interest, the position data related or relatable to a position of the object of interest and object data includes or is relatable to dimension information on the object of interest; determine from at least position data of the one or more z-cameras having fixed pan and fixed tilt, the position data of the object of interest, the object data of the object of interest and a fixed orientation of each of the one or more z-cameras, a subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; for each z-camera of the subset of the one or more z-cameras, compute a perpendicular distance of the object of interest with respect to a central axis of the field of view of each said z-camera of the subset of one or more z-cameras; for at least one z-camera of the subset of the one or more z-cameras, compute a zoom factor calculated by determining a narrowest field of view angle of said at least one z-camera that encompasses the object of interest as determined from at least the position data, the dimension information and the computed perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera; and generate transmission commands for the subset of the one or more z-cameras based on the computed zoom factor. (Claim 13 is a system drawn to the method of Claim 1 as analyzed above. Therefore the rationale applied for the rejection of Claim 1 also applies to the rejection of Claim 13)  

	In regard to claim 14, the claim discloses: a non-transitory computer-readable medium storing instructions executable by a computer device, comprising: at least one instruction for causing the computer device to receive position data and object data corresponding to the object of interest, the position data related or relatable to a position of the object of interest and object data includes or is relatable to dimension information on the object of interest; at least one instruction for causing the computer device to determine from at least position data of the one or more z-cameras having fixed pan and fixed tilt, the position data of the object of interest, the object data of the object of interest and a fixed orientation of each of the one or more z-cameras, a subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; at least one instruction for causing the computer device to, for each z-camera of the subset of the one or more z-cameras, compute  perpendicular distance of the object of interest with respect to the a central axis of the field of view of each said z-camera of the subset of the one or more z-cameras; page 7 of 16Appl. No. 16/561,926 Amdt. dated December 18, 2020 Reply to Office Action of September 21, 2020 at least one instruction for causing the computer device to, for at least one z-camera of the subset of the one or more z-cameras, compute a zoom factor calculated by determining a narrowest field of view angle of said at least one z-camera that encompasses the object of interest as determined from at least the position data, the dimension information and the computed  perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera; and at least one instruction for causing the computer device to generate transmission commands for the subset of the one or more z-cameras based on the computed zoom factor. (The limitations of Claim 14 are analogous to those of Claim 1 as analyzed above. Therefore the rationale applied for the rejection of Claim 1 also applies to the rejection of Claim 14)


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	·	Kim et al. (US 2020/0092485 A1) teaches Zoom tracking method and zoom camera.
	
		Miroshnichenko (US 20110025902 A1) teaches SYSTEM FOR ZOOMING AN OBJECT / OBJECTS AND HOLDING THEREOF IN A VISION ZONE.
		McCoy et al. (US 20150116501 A1) teaches SYSTEM AND METHOD FOR TRACKING OBJECTS.
		Nadeau et al. (US 20200092460 A1) teaches CAMERA CONTROL SYSTEM AND METHOD OF CONTROLLING A SET OF CAMERAS.
		Posa et al. (US 9661232 B2) teaches - Apparatus and method providing auto zoom in response to relative movement of target subject matter.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487